Citation Nr: 0301977	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, that established service connection for 
hypertension and evaluated it as 0 percent disabling (non-
compensable).

Because the veteran has disagreed with the initial rating 
assigned for his service-connected hypertension, the Board 
has characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet.App. 119, 126 
(1999).


FINDING OF FACT

The veteran's service-connected hypertension is characterized 
at times by elevated systolic and/or diastolic blood pressure 
and a continuing need for blood pressure medication.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request for an initial 
compensable evaluation on his service-connected hypertension.  
The veteran was issued a letter in May 2001 that explained, 
among other things, the duty to assist under the VCAA.  An 
adequate, contemporaneous VA hypertension examination of the 
veteran was accomplished in November 2001.  The veteran was 
issued a statement of the case, which included the 
implementing regulations discussed above, and a letter in 
July 2002 notifying him that his claim had been certified to 
the Board and requesting that he submit any additional 
evidence to the Board.

The veteran thus has been advised of the evidence necessary 
to substantiate his request for an initial compensable 
evaluation on his service-connected hypertension, and 
evidence relevant to this request has been properly 
developed.  As such, there is no further action necessary to 
comply with the provisions of the VCAA or its implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding his request for an initial 
compensable evaluation on his service-connected hypertension.

Based on a review of the veteran's service medical records 
and the results of the veteran's VA hypertension examination 
in November 2001, the RO issued a rating decision in January 
2002 granting the veteran's service connection claim for 
hypertension.  The RO concluded that, although service 
connection had been established for hypertension, a non-
compensable evaluation was appropriate under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, because the veteran's 
hypertension was well controlled with medication, was 
asymptomatic at the time of the veteran's November 2001 
examination, and there was no evidence of end organ damage.  

The evidence of record on this claim consists of the 
veteran's service medical records, post-service VA treatment 
records from VA Medical Center, Togus, Maine (hereinafter, 
"VAMC Togus"), and the veteran's lay statements regarding 
the severity of his service-connected hypertension.

A review of the veteran's service medical records indicates 
that the veteran reported no pertinent complaints or history 
of hypertension and his blood pressure (systolic/diastolic) 
was 138/56 at the time of his enlistment physical examination 
in April 1991.  The veteran's blood pressure 
(systolic/diastolic) during service was as follows: 130/80 in 
October 1991, 118/67 in February 1993, 110/72, 118/78, 
122/66, 120/80, and 124/78 in September 1994, 128/72 in 
February 1996, 110/88 in April 1996, and 130/82 in November 
1996.  He reported no pertinent complaints or history of 
hypertension during service.  The veteran's separation 
physical examination in April 1997 also was negative for any 
pertinent complaints or history of hypertension, his blood 
pressure was 151/82, and the examiner recommended that the 
veteran undergo a 5-day blood pressure evaluation.  

Following this recommendation, the veteran's blood pressure 
was evaluated twice a day in the right and left arm for 5 
days in April 1997.  During this evaluation, the veteran's 
blood pressure (systolic/diastolic) was as follows in the 
left arm: 122/80 and 132/78 on the 1st day, 120/84 and 130/80 
on the 2nd day, 124/80 and 129/82 on the 3rd day, 122/98 and 
140/78 on the 4th day, and 128/78 and 132/84 on the 5th day.  
The veteran's blood pressure (systolic/diastolic) was as 
follows in the right arm during this evaluation: 124/86 and 
132/72 on the 1st day, 122/84 and 131/72 on the 2nd day, 
128/82 and 130/89 on the 3rd day, 122/98 and 138/80 on the 4th 
day, and 124/78 and 130/84 on the 5th day.  No assessment was 
provided at this evaluation.

In a medical history obtained during a general physical 
examination at VAMC Togus in September 1997, the veteran 
stated to the examiner that, when his blood pressure had been 
checked in April 1997, it was found to be high.  The examiner 
reviewed the records of the veteran's blood pressure 
evaluation in April 1997 and noted the veteran's maximum 
systolic pressure was 140 and his maximum diastolic pressure 
was 98 during that evaluation.  At the time of the veteran's 
general physical examination in September 1997, he denied any 
palpitations, shortness of breath, and exertional chest pain, 
and his blood pressure was 136/90.  No pertinent assessment 
was provided at this examination.  

Subsequent physical examination of the veteran for 
hypertension in December 1997 noted that he had no pertinent 
complaints and also noted his previous medical history, 
including his blood pressure evaluation in April 1997.  The 
examiner noted that the veteran was not advised as to any 
specific diagnosis based on his blood pressure readings.  The 
veteran denied any symptoms of exertional dyspnea (or 
shortness of breath), chest pain, fatigability, and any 
symptoms that could be referred to the cardiovascular system.  
He stated that he felt well and went about his activities 
without hindrance from any cardiovascular symptoms.  Physical 
examination revealed that the veteran appeared well and 
generally was comfortable.  Blood pressure readings taken 
while lying down and also sitting with legs hanging were 
120/85.  The assessment was a normal exam and, based on the 
results of the veteran's blood pressure readings, it was 
difficult for the examiner to conclude a diagnosis of 
hypertension.  

In March 1999, the veteran was seen for a routine examination 
at VAMC Togus.  His blood pressure was 142/84 on the right 
and 144/86 on the left.  The assessment was hypertension and 
the examiner anticipated that medication would be needed.  

Before the veteran's annual physical examination in November 
1999, his blood pressure was 152/74.  On objective 
examination of the veteran, his blood pressure was 130/82 on 
the right and 128/78 on the left with leg cuff.  The examiner 
noted that the veteran's blood pressure had been rechecked 
twice on each arm with little variation during this 
examination.  The assessment included, among other things, 
that the veteran had reached the desired treatment goal for 
his hypertension.  Subsequent examination of the veteran in 
December 1999 revealed that his blood pressure was 136/86.

The veteran was examined at VAMC Togus in November 2000 as a 
routine follow-up for hypertension.  His blood pressure was 
153/83 prior to objective examination, and, on objective 
examination, his blood pressure after 20 minutes' rest was 
148/82 on the right and 148/92 on the left.  The examiner 
noted in her assessment that the veteran's hypertension had 
been persistent over the previous year and, in view of his 
significant family history of early sudden cardiac death, he 
would be treated with beta-blockers.  

In an April 2001 statement, the veteran indicated that he had 
been diagnosed with hypertension during his final in-service 
physical examination.  The veteran also stated that he was 
put on medication to control his blood pressure in November 
2000, he had tried to control his hypertension through change 
of lifestyle and eating habits, his blood pressure had 
remained high for his age, he was told there was a very slim 
chance that he would ever get off this medication, and his 
hypertension was a disability that had started in service and 
he now had to live with this disability for the rest of his 
life.

Subsequent physical examination of the veteran in May 2001 
revealed that his blood pressure was 134/72 before being 
examined and 122/78 on the right during objective 
examination.  The assessment was that the veteran was at the 
desired treatment goal for his hypertension, with slight 
bradycardia (or slowness of the heartbeat).  Physical 
examination in August 2001 noted, among other things, that 
the veteran's blood pressure was 158/84.  

In a statement submitted to the RO in June 2001, the veteran 
stated that he had received no private treatment for 
hypertension.

Before the veteran's annual physical examination on November 
14, 2001, his blood pressure was 132/82.  On examination of 
the veteran, the examiner noted that he had no current 
complaints and her assessment included, among other things, 
hypertension, well controlled.

During the veteran's most recent VA hypertension examination 
accomplished on November 19, 2001, the examiner noted that he 
had reviewed the veteran's c-folder and service medical 
records and the veteran's previous medical and family history 
of elevated blood pressure.  According to the examiner, a 
review of the veteran's clinical VA records suggested that 
the initial firm diagnosis of hypertension was made in 
February 1998, the veteran had been on anti-hypertensives for 
about a year and he was asymptomatic in regards to his 
hypertension.  Physical examination showed that the veteran's 
blood pressure was 124/72 in the right arm and 128/76 in the 
left arm and cardiopulmonary examination was unremarkable.  
The assessment was fairly established hypertension under 
treatment and controlled at present with no evidence of end 
organ damage.  The examiner concluded that the elevated blood 
pressure readings found during service suggested that the 
veteran had had labile hypertension while in service and 
that, in his opinion, the veteran's post-discharge diagnosis 
of hypertension was related to service.

On his Form 9, filed in July 2002, the veteran stated that, 
because he was on medication to control his blood pressure, 
his blood pressure did not reach the levels required for 
disability compensation, and that it had been read above 
these requirements many times.  The veteran stated that, 
while he was on medication, his blood pressure (if managed 
correctly) would not show the high readings required for a 
compensable evaluation and, therefore, he believed, if he 
continued to require medication, that he qualified for 
compensation under VA guidelines.

The veteran essentially contends on appeal that his service-
connected hypertension is more disabling than initially 
evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2002); Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  
However, in Fenderson (cited in the Introduction), the Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet.App. at 126.

The veteran's service-connected hypertension is currently 
evaluated as 0 percent disabling (non-compensable) under 
Diagnostic Code 7101.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2002) (hypertensive vascular disease).  Under this 
Diagnostic Code, hypertensive vascular disease is defined 
either as hypertension or as isolated systolic hypertension.  
Hypertension is defined as diastolic blood pressure 
predominately 90mm or greater, and isolated systolic 
hypertension is defined as systolic blood pressure 
predominately 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  Diagnostic Code 7101 requires 
that hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
be evaluated as part of the condition causing hypertension 
rather than by a separate evaluation (as hypertension).  

Under Diagnostic Code 7101, hypertension or isolated systolic 
hypertension must be confirmed by blood pressure readings 
taken two or more times on at least three different days and 
is rated according to a range of diastolic pressure levels.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  The 
minimum compensable rating of 10 percent disabling is 
available where diastolic pressure is predominantly 100 or 
more, or where systolic pressure is predominately 160 or 
more, or where an individual with a history of diastolic 
pressure predominantly 100 or more requires continuous 
medication for control of hypertension.  A 20 percent 
disability rating is available under this Diagnostic Code 
where diastolic pressure is predominantly 110 or more, or 
where systolic pressure is predominantly 200 or more.  A 40 
percent rating is available under this Diagnostic Code where 
diastolic pressure is predominantly 120 or more.  Finally, 
the maximum rating of 60 percent disabling is available under 
this Diagnostic Code where diastolic pressure is 
predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record does not support 
granting an initial compensable evaluation for the veteran's 
service-connected hypertension.  As noted above, the 
veteran's diastolic and systolic blood pressure were elevated 
at various times during and after service and, as a result, 
he was granted service connection for hypertension.  However, 
at no time during or after the veteran's active service was 
his hypertension manifested either by diastolic pressure 
predominantly 100 or more or by systolic pressure 
predominantly 160 or more.  And, although the veteran's 
hypertension currently requires continuous medication in 
order to remain well-controlled, as noted on his most recent 
VA hypertension examination in November 2001, the veteran 
lacks a history of diastolic pressure predominantly 100 or 
more necessary to qualify for an initial compensable 
evaluation under Diagnostic Code 7101.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2002); see generally Rabideau 
v. Derwinski, 2 Vet.App. 141, 143 (1992) (noting that, among 
other things, for compensation purposes, a veteran must have 
diastolic blood pressure which is predominantly 100 or more).  
Further, because an evaluation of the medical evidence 
submitted since the granting of service connection does not 
support a finding that the initial non-compensable evaluation 
assigned to the veteran's service-connected hypertension was 
inappropriate, the Board finds that consideration of a 
"staged rating" for this disability is not required.  See 
Fenderson, supra.

The remaining evidence on which the veteran relies to support 
his request for an initial compensable evaluation on his 
service-connected hypertension are his lay statements 
regarding the severity of his disability.  The Board notes 
that, as a lay person without medical training or expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet.App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  Therefore, the Board cannot assign any probative 
value to the veteran's lay assertions regarding the severity 
of his service-connected hypertension.

In conclusion, the Board notes that it is sympathetic to the 
veteran's continuing hypertension.  Given all of the 
foregoing, however, the Board finds that the preponderance of 
the evidence is against this claim and, therefore, denies the 
veteran's request for an initial compensable evaluation on 
his service-connected hypertension.

ORDER

Entitlement to an initial compensable evaluation for 
hypertension is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

